United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          April 19, 2007
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 05-10321
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIE LEE THOMAS,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 6:04-CR-83-ALL
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Willie Lee Thomas appeals the four-year sentence that was

imposed following the revocation of his term of supervised

release.   He argues for the first time in this appeal that his

sentence is improper because it was based on the district court’s

erroneous belief that he qualified as a career offender under the

Sentencing Guidelines.   Thomas has not shown that the district

court committed an obvious error that affected his substantial

rights.    See United States v. Valenzuela-Quevedo, 407 F.3d 728,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10321
                                 -2-

732-33 (5th Cir.), cert. denied, 126 S. Ct. 267 (2005).

Consequently, he has shown no plain error in connection with his

sentence.   See id.

     Thomas also argues that the district court should not have

relied upon the presentence report (PSR) that was prepared in

connection with his original offense.      Because this claim was

raised for the first time in Thomas’s reply brief, we decline to

consider it.    See United States v. Avants, 367 F.3d 433, 449 (5th

Cir. 2004).    The judgment of the district court is AFFIRMED.